Exhibit 10.1

FIRST AMENDMENT TO CREDIT AGREEMENT

This FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of July 15, 2013, among DELIA*S, INC., a Delaware corporation (the “Lead
Borrower”), the Persons named on Schedule 1.01 to the Credit Agreement referred
to below (collectively, together with the Lead Borrower, the “Borrowers”), the
Persons named on Schedule 1.02 to the Credit Agreement referred to below
(collectively, the “Guarantors”), each lender party hereto (collectively, the
“Lenders” and individually, a “Lender”), and SALUS CAPITAL PARTNERS, LLC, as
Administrative Agent and Collateral Agent (in such capacities, the “Agent”).

RECITALS

A. The Borrowers, the Guarantors, the Lenders and the Agent are party to that
certain Credit Agreement dated as June 14, 2013 (as amended, supplemented,
modified and in effect from time to time, the “Credit Agreement”), pursuant to
which the Lenders agreed, subject to the terms and conditions set forth therein,
to make certain loans and provide other financial accommodations to the
Borrowers. Capitalized terms used herein and not otherwise defined shall have
the meanings ascribed to them in the Credit Agreement.

B. The Borrowers and Guarantors have requested that the Agent and the Lenders
make certain changes to the Credit Agreement as set forth herein. The Agent and
the Lenders are willing to make such changes to the Credit Agreement, on the
terms and subject to the conditions hereinafter set forth.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants herein set forth and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound, the Borrowers, the Guarantors, the Lenders and the Agent hereby
agree as follows:

1. RATIFICATION AND REAFFIRMATION OF OBLIGATIONS AND LIENS.

(a) Each Loan Party hereby ratifies and reaffirms the validity and
enforceability of all of the Obligations (including, without limitation, all
Obligations under Section 2.09 of the Credit Agreement as amended by the Fee
Letter Amendment (as defined below)) and of the Credit Agreement and the other
Loan Documents, and agrees that its obligations under the Credit Agreement, the
other Loan Documents and this Amendment are its legal, valid and binding
obligations enforceable against it in accordance with the respective terms
thereof. Each Loan Party further acknowledges and agrees that all payments to be
made by such Loan Party under the Credit Agreement shall be made without
condition or deduction for any counterclaim, defense, recoupment or set-off in
accordance with the terms of the Credit Agreement and the other Loan Documents.

(b) Each Loan Party hereby ratifies and reaffirms all of the Liens heretofore
granted pursuant to the Credit Agreement and the other Loan Documents as
Collateral for the Obligations incurred pursuant to the Credit Agreement and the
other Loan Documents, and acknowledges that all of such Liens, and all
Collateral heretofore pledged as security for the Obligations, continues to be
and remains Collateral for the Obligations from and after the date hereof.



--------------------------------------------------------------------------------

2. AMENDMENTS TO CREDIT AGREEMENT.

(a) Section 1.01 (Defined Terms) of the Credit Agreement is hereby amended by
adding the following defined terms in the appropriate alphabetical order
therein:

“Fee Letter Amendment” means that certain Fee Letter Amendment dated as of the
First Amendment Effective Date between the Lead Borrowers and the Agent.

“First Amendment Effective Date” means July 12, 2013.

“Interim Period” means the period commencing on the First Amendment Effective
Date and ending on the earlier to occur of (a) September 30, 2013, and (b) if
Agent elects, the occurrence and continuance of a Default or Event of Default.

(b) Section 1.01 (Defined Terms) of the Credit Agreement hereby is amended by
deleting the definitions of “Appraisal Percentage”, “Loan Documents”, and “Real
Estate Advance Rate” appearing therein and inserting in lieu thereof the
following:

““Appraisal Percentage” means (a) during the Interim Period, one hundred percent
(100%), and (b) at all other times (whether prior to or following the Interim
Period), ninety-five percent (95%).”

““Loan Documents” means this Agreement, each Note, the Fee Letter, the Fee
Letter Amendment, all Borrowing Base Certificates, the Blocked Account
Agreements, the Daisy Letter Agreement, the DDA Notifications, the Credit Card
Notifications, the Security Documents, each Facility Guaranty, and any other
instrument or agreement now or hereafter executed and delivered in connection
herewith, each as amended and in effect from time to time.”

““Real Estate Advance Rate” means (i) during the Interim Period, eighty-five
percent (85%), and (ii) at all other times (whether prior to or following the
Interim Period), seventy percent (70%).”

(c) Section 6.10 (Inspection Rights) of the Credit Agreement hereby is amended
by deleting the third sentence of clause (c) and inserting in lieu thereof the
following:

“Without limiting the foregoing, the Loan Parties acknowledge that the Agent
may, in its Permitted Discretion, undertake up to one (1) inventory appraisal,
one (1) Real Estate appraisal, and, to the extent there is any Eligible
Intellectual Property included in the Borrowing Base or in anticipation of such
inclusion, one (1) Intellectual Property appraisal, in each case, in each Fiscal
Year at the Loan Parties’ expense; provided, however, that the Agent may, in its
discretion undertake one (1) additional inventory appraisal during the Interim
Period at the Loan Parties’ expense.”

3. CONDITIONS TO EFFECTIVENESS. This Amendment shall become effective only upon
the satisfaction of all of the following conditions precedent:

(a) The Agent shall have received this Amendment and the Fee Letter Amendment,
in each case, duly executed by each Loan Party, as applicable, and the Lenders;
and,

(b) The Lead Borrower shall have paid in full all invoiced Credit Party Expenses
in connection with the preparation, execution, delivery and administration of
this Amendment. The fees

 

2



--------------------------------------------------------------------------------

and expenses described in this clause (b) shall be fully earned and payable as
of the First Amendment Effective Date, and no portion thereof shall be refunded
or returned to the Lead Borrower or any other Loan Party under any
circumstances.

4. REPRESENTATIONS AND WARRANTIES. Each Loan Party represents, warrants and
covenants that:

(a) The execution, delivery and performance of this Amendment, the Credit
Agreement and the other Loan Documents, and the transactions contemplated
hereunder and thereunder, are all within such Loan Party’s powers, have been
duly authorized and do not and will not (i) contravene the terms of such Loan
Party’s Organization Documents; (ii) conflict with or result in any breach,
termination, or contravention of, or constitute a default under, or require any
payment to be made under (A) any Material Contract or any Material Indebtedness
to which such Loan Party is a party or affecting such Loan Party or the
properties of such Loan Party or any of its Subsidiaries or (B) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Loan Party or its property is subject; or (iii) violate any
material Laws;

(b) No event or circumstance has occurred and is continuing that would
constitute a Default or an Event of Default;

(c) The representations and warranties contained in the Credit Agreement and the
other Loan Documents were true and correct in all material respects as of the
date made and, except to the extent that such representations and warranties
relate expressly to an earlier date, remain true and correct in all material
respects as of the date hereof (provided, that in the case of any representation
and warranty qualified by materiality, such representation and warranty shall be
true and correct in all respects (after giving effect to such materiality
qualification)); and

(d) Such Loan Party has read and fully understands each of the terms and
conditions of this Amendment and is entering into this Amendment freely and
voluntarily, without duress, after having had an opportunity for consultation
with independent counsel of its own selection and not in reliance upon any
representations, warranties or agreements made by the Agent or any Lender and
not set forth in this Amendment.

5. RELEASE. In consideration of the agreements of the Agent and the Lenders
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each Loan Party, on behalf of
itself and its successors, assigns, and other legal representatives, hereby
absolutely, unconditionally and irrevocably releases, remises and forever
discharges the Agent and each Lender and their respective successors and
assigns, and their respective present and former shareholders, Affiliates,
trustees, subsidiaries, divisions, predecessors, directors, officers, attorneys,
employees, agents and other representatives (the Agent, each Lender and all such
other Persons being hereinafter referred to collectively as the “Releasees” and
individually as a “Releasee”), of and from all demands, actions, causes of
action, suits, covenants, contracts, controversies, agreements, promises, sums
of money, accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, rights of set-off, demands and liabilities whatsoever
(individually, a “Claim” and collectively, “Claims”) of every name and nature,
known or unknown, suspected or unsuspected, both at law and in equity, which
such Loan Party or any of its successors, assigns or other legal representatives
may now or hereafter own, hold, have or claim to have against the Releasees or
any of them for, upon, or by reason of any circumstance, action, cause or thing
whatsoever which arises at any time on or prior to the day and date of this
Amendment, including, without limitation, for or on account of, or in relation
to, or in any way in connection with any of the Credit Agreement, or any of the
other Loan Documents or transactions thereunder or related thereto. Each Loan
Party understands, acknowledges and agrees that

 

3



--------------------------------------------------------------------------------

the release set forth above may be pleaded as a full and complete defense and
may be used as a basis for an injunction against any action, suit or other
proceeding which may be instituted, prosecuted or attempted in breach of the
provisions of such release. Each Loan Party agrees that no fact, event,
circumstance, evidence or transaction which could now be asserted or which may
hereafter be discovered shall affect in any manner the final, absolute and
unconditional nature of the release set forth herein.

6. FULL FORCE AND EFFECT; ENTIRE AGREEMENT. Except to the extent expressly
provided in this Amendment, the terms and conditions of the Credit Agreement and
each other Loan Document shall remain in full force and effect. This Amendment,
the Credit Agreement and the other Loan Documents constitute and contain the
entire agreement of the parties hereto and supersede any and all prior
agreements, negotiations, correspondence, understandings and communications
between the parties, whether written or oral, respecting the subject matter
hereof.

7. COUNTERPARTS; EFFECTIVENESS. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts taken together shall constitute but one and
the same instrument. Delivery of an executed counterpart of a signature page to
this Amendment by facsimile or other electronic means shall be as effective as
delivery of a manually executed counterpart of this Amendment. Any party
delivering an executed counterpart of this Amendment by facsimile or other
electronic means also shall deliver a manually executed counterpart of this
Amendment but the failure to deliver a manually executed counterpart shall not
affect the validity, enforceability, and binding effect of this Amendment.

8. NO THIRD PARTIES BENEFITED. This Amendment is made and entered into for the
sole benefit of the Borrowers, the Guarantors, the Agent and the Lenders, and
their permitted successors and assigns, and except as otherwise expressly
provided in this Amendment, no other Person shall be a direct or indirect legal
beneficiary of, or have any direct or indirect cause of action or claim in
connection with, this Amendment.

9. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE
CONFLICTS OF LAWS PRINCIPLES THEREOF, BUT INCLUDING SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW.

10. SEVERABILITY. In case any provision in or obligation under this Amendment
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be
executed and delivered by its duly authorized officer as of the date first
written above.

 

DELIA*S, INC., as Lead Borrower By:  

/s/ David J. Dick

Name:   David J. Dick Title:   CFO and Treasurer DELIA*S DISTRIBUTION COMPANY,
as a Borrower By:  

/s/ David J. Dick

Name:   David J. Dick Title:   CFO and Treasurer A MERCHANDISE, LLC, as a
Borrower By:  

/s/ David J. Dick

Name:   David J. Dick Title:   CFO and Treasurer DELIA*S OPERATING COMPANY, as a
Borrower By:  

/s/ David J. Dick

Name:   David J. Dick Title:   CFO and Treasurer DELIA* S RETAIL COMPANY, as a
Borrower By:  

/s/ David J. Dick

Name:   David J. Dick Title:   CFO and Treasurer DELIA* S GROUP INC., as a
Borrower By:  

/s/ David J. Dick

Name:   David J. Dick Title:   CFO and Treasurer

 

[SIGNATURE PAGE – FIRST AMENDMENT]



--------------------------------------------------------------------------------

DELIA* S BRAND LLC, as a Borrower By:  

/s/ David J. Dick

Name:   David J. Dick Title:   CFO and Treasurer AMG DIRECT, LLC, as a Borrower
By:  

/s/ David J. Dick

Name:   David J. Dick Title:   CFO and Treasurer DELIA* S ASSETS CORP., as a
Guarantor By:  

/s/ David J. Dick

Name:   David J. Dick Title:   CFO and Treasurer DACCS, INC., as a Guarantor By:
 

/s/ David J. Dick

Name:   David J. Dick Title:   CFO and Treasurer

 

[SIGNATURE PAGE – FIRST AMENDMENT]



--------------------------------------------------------------------------------

SALUS CAPITAL PARTNERS, LLC, as Administrative Agent, as Collateral Agent, and
as a Lender By:  

/s/ Daniel O’Rourke

Name:   Daniel O’Rourke Title:   SVP

 

[SIGNATURE PAGE – FIRST AMENDMENT]



--------------------------------------------------------------------------------

SALUS CLO 2012-1, LTD., as a Lender By:  

/s/ Daniel O’Rourke

Name:   Daniel O’Rourke Title:   SVP

 

[SIGNATURE PAGE – FIRST AMENDMENT]